[Portions of this Exhibit have been omitted pursuant to a request for confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.A copy of this Exhibit with all sections intact has been filed separately with the Securities and Exchange Commission.] TERMINATION, RELEASE AND SETTLEMENT AGREEMENT This termination, release and settlement agreement (the “Agreement”) is made and entered into as of this 6th day of August, 2008 (the “Effective Date”), between BioSante Pharmaceuticals, Inc., a Delaware corporation with offices at 111 Barclay Boulevard, Lincolnshire, Illinois 60069, on its own behalf and on behalf of its predecessors, successors, assigns, parents, subsidiaries, affiliates and/or affiliated companies (“BioSante”) and Nycomed US
